Per Curiam: This is a writ of error to the county court of Knox county, to bring in review an order of that court, of removal of the plaintiff in error from his office of administrator of the estate of Peter Frans, deceased, and requiring him to pay over a certain sum of money. Does this writ of error lie ? In the case of the Unknown Heirs of Langworthy v. Baker, 23 Ill. 487, a writ of error to the county court was entertained to revieAV an order of that court for a sale of real estate at the instance of the administrator, for the payment of debts. The county court had been given jurisdiction concurrent with the circuit court, in applications of that character, and as no appeal was alloAved from such an order to the circuit court, it was held to follow, necessarily, to prevent a failure of justice, that error should lie to this court. In Hobson et al. v. Paine, 40 Ill. 25, a writ of error to the county court óf Warren county was brought, to bring in revieAV the action of that court in appointing an administrator of'an estate ; and for the reason that in that case an appeal could have been taken to the circuit court, the court refused to entertain the writ of error.. And for the same reason that an appeal from the order in the present case might have been taken to the circuit court, this writ of error, as in the last cited case, must be dismissed for • Ávant of j urisdiction. Writ of error dismissed.